Opinión concurrente emitida por el
Juez Asociado Señor Corrada del Río.
I
I Concurro con el resultado de la sentencia de estos casos consolidados. No obstante, debo hacer constar la preocupa-ción de que, a pesar. del esfuerzo de este Alto Foro para llenar lagunas y resolver incompatibilidades entre los Arts. 3.002(e), 5.003(a)(5) y 9.004(a) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. secs. 22i(e), 21o(a)(5) y 23f(a)), entre sí y con la See. 4.7 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2177, así como con la Regla 18(b)(2)(C) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII. El procedimiento para la revisión judicial de decisiones, resoluciones y providencias dictadas por organismos, funcionarios y agencias adminis-trativas es confuso e insatisfactorio por falta de uniformi-dad y coherencia.
Frente al esfuerzo de este Tribunal para resolver, sobre la marcha, los problemas procesales jurisdiccionales en los casos que hoy resolvemos y en los recientes pronuncia-mientos de este Tribunal de 10 de mayo de 1995 —en los casos de Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497 (1995); Maldonado v. Supte. Policía de P.R., 138 D.P.R. 477 (1995), y Corp. Créd. Des. Com. Agrícola v. U.G.T., 138 D.P.R. 490 (1995)— persiste aún un estado de *1008derecho incongruente para la revisión judicial de casos que se originen en las agencias administrativas, el cual no res-ponde a los más sanos principios de administración de la justicia y a la política pública establecida por la Legisla-tura de Puerto Rico. Veamos.
f — í HH
La política pública establecida por la Legislatura de Puerto Rico está encaminada a lograr unos procedimientos administrativos uniformes y eficientes. La Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq., fue apro-bada precisamente con ese propósito.
En la Exposición de Motivos de la Ley Núm. 170, supra, se expresa lo siguiente en la parte que nos atañe:
La legislación establece, además, un procedimiento uniforme de revisión judicial a la acción tomada por la agencia al adoptar un reglamento o adjudicar un caso. 1988 Leyes de Puerto Rico 825, 826.
Para lograr ese fin, la See. 4.2 de la Ley Núm. 170, supra, dispone:
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo ape-lativo correspondiente podrá presentar una solicitud de revi-sión ante el Tribunal Superior con competencia dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia. 3 L.P.R.A. see. 2172.
Más adelante, la See. 4.7 de la misma ley, supra, dis-pone que “[cjualquier parte adversamente afectada por la resolución del Tribunal Superior podrá solicitar la revisión de la misma mediante la presentación de un recurso de certiorari ante el Tribunal Supremo”.
*1009La Ley Núm. 21 de 13 de julio de 1992 (4 L.P.R.A. sees. 1, 35, 37-37-1, 61-61a, 121, 191 y 231), que creó el extinto Tribunal de Apelaciones, dispuso en su Sec. 14(b), 4 L.P.R.A. ant. sec. 37, que dicho tribunal revisaría mediante un auto de certiorari, que sería expedido de forma discre-cional, las sentencias que dictase el Tribunal Superior en los pleitos para apelar o revisar las decisiones, órdenes o resoluciones de organismos administrativos. 1992 Leyes de Puerto Rico 135.
Dicha ley dispuso, además, en su Sección 14-A (e) que las decisiones emitidas por la Junta de Relaciones del Tra-bajo, la Junta de Salario Mínimo, la Comisión Industrial y la Junta Azucarera serían revisadas ante el Tribunal de Apelaciones, Sección Norte. 1992 Leyes de Puerto Rico 137.
Dispuso, también, la Sec. 14-A(f) de la Ley Núm. 21, supra:
Serán revisables ante el Tribunal Superior, Sala de San Juan, las decisiones de una agencia administrativa sujeta a revisión hasta ahora bajo la Ley de Procedimiento Administra-tivo Uniforme, Ley Núm. 170 del 12 de agosto de 1988, según enmendada. 1992 Leyes de Puerto Rico 130, 137.
Posteriormente, la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. secs. 1, 2n., 35, 37n., 31-1, 61a n., 121, 231 y 301 n.) que, entre otras cosas, derogó el Tribunal de Apelacio-nes creado por la Ley Núm. 21, supra, dispuso en su Art. 4, que enmienda la Sec. 13(a)(1) de la Ley Núm. 11 de 24 de julio de 1952, que el Tribunal Superior conocerá
[d]e todo recurso de revisión contra decisiones, reglamentos, órdenes y resoluciones de agencias administrativas, de acuerdo con los términos y condiciones establecidos por la Ley Núm. 170 de 12 de agosto de 1988, según enmendada; así como toda soli-citud para poner en vigor las referidas determinaciones admi-nistrativas o los laudos arbitrales en materia laboral, excepto en aquellos casos en que la ley disponga la competencia en el Tribunal de Distrito. 1993 Leyes de Puerto Rico 32, 36.
Dicha ley dispuso que el Tribunal Supremo podría revi-*1010sar mediante certiorari, que había de ser librado a su dis-creción, las sentencias que dicte el Tribunal Superior, entre otros, “en los casos para revisar las decisiones, órdenes o resoluciones de los organismos administrativos”. 1993 Le-yes de Puerto Rico 38.
Finalmente, la Ley de la Judicatura de 1994 dispone, en su Art. 3.002(d), 4 L.P.R.A. sec. 21i(d), que este Alto Foro revisará, mediante un recurso de apelación, las decisiones de la Junta Azucarera, de la Junta de Salario Mínimo, de la Junta de Relaciones del Trabajo y de la Comisión Industrial. Dicha ley dispone, además, en su Art. 3.002(e), supra, que mediante un recurso de apelación, revisaremos “[l]as decisiones, resoluciones y providencias dictadas por organismos, funcionarios y agencias administrativas y por subdivisiones políticas del Estado Libre Asociado de Puerto Rico que hasta la vigencia de esta Ley debían ser revisadas por el Tribunal Superior, Sala de San Juan”.
Como señalamos en Farmacias Moscoso, Inc. v. K-mart Corp., supra, entre las agencias comprendidas en el Art. 3.002(e), supra, se encuentran la Comisión de Servicio Pú-blico, la Administración de Compensación por Accidentes de Automóvil, la Comisión de Investigación, Procesamiento y Apelaciones y la Comisión para Ventilar Querellas Municipales.
El Art. 3.002 de la Ley de la Judicatura de 1994 (4 L.P.R.A. sec. 22i), lleva el título siguiente: “Competencia del Tribunal Supremo; revisión de las decisiones de las agencias administrativas y del Tribunal de Circuito de Apelaciones y de Primera Instancia”. No obstante, bajo dicho extenso artículo nada se dispone sobre cuál debe ser el recurso para la revisión judicial de una decisión adminis-trativa de los funcionarios, los organismos o las agencias administrativas no comprendidas en el Art. 3.002(d) y (e) de la citada ley, supra.
De ahí que este Tribunal, en Farmacias Moscoso, Inc. v. K-mart Corp., supra, haya tenido que suplir la laguna re-*1011curriendo a los Arts. 5.003(a)(5) y 9.004(a) de dicha ley, supra. El Art. 5.003(a)(5), supra, dispone que el Tribunal de Primera Instancia conocerá “[d]e todo asunto que con anterioridad a la vigencia de esta ley era atendido por el Tribunal Superior, el Tribunal de Distrito y el Tribunal Municipal” —1994 (Parte III) Leyes de Puerto Rico 2800, 2815— y el Art. 9.004(a), supra, lo que dispone es que
[t]odo recurso de revisión pendiente ante la consideración del Tribunal Superior sobre decisiones de agencias administrati-vas, dentro de su jurisdicción apelativa, deberá resolverse den-tro del término de seis (6) meses a partir de la aprobación de esta ley; disponiéndose que una vez transcurrido dicho término los asuntos pendientes se referirán para su trámite y resolución al Tribunal Supremo de Puerto Rico. (Enfasis suplido.) Id., pág. 2829.
Este último artículo no puede dar base para interpretar la Ley de la Judicatura de 1994 en el sentido de que las decisiones administrativas de agencias, no comprendidas en el Art. 3.002(d) y (e), supra, deben atenderse por el Tribunal de Circuito de Apelaciones.
Viendo las lagunas en el citado Art. 3.002 y en el resto de las disposiciones de la Ley de la Judicatura de 1994, al no establecer expresa y específicamente cómo deben revi-sarse judicialmente las decisiones administrativas de fun-cionarios, organismos o agencias administrativas no com-prendidas en el Art. 3.002(d) y (e), supra, y al tomar en consideración el principio de hermenéutica legal recono-cido de inclusio unius est exclusio alterius, debemos con-cluir, como lo hicimos en Farmacias Moscoso, Inc. v. Kmart Corp., supra, que las decisiones en los asuntos administrativos que nos ocupan no son revisables en ape-lación directamente por este Tribunal.
En Farmacias Moscoso, Inc. v. K-mart Corp., supra, re-currimos a la Regla 18(b)(2)(C) del Reglamento del Tribunal de Circuito de Apelaciones, supra, aprobado por este Tribunal el 13 de enero de 1995, con vigencia el 24 de enero de 1995, para concluir que el remedio para la revisión de *1012una decisión del Tribunal de Primera Instancia, en un caso proveniente de funcionarios, organismos y agencias admi-nistrativas, es el recurso de certiorari ante el Tribunal de Circuito de Apelaciones.
La Regla 18(b)(2)(C) aludida dispone:
El recurso de certiorari de cualquier sentencia del Tribunal de Primera Instancia para la cual no se hubiese establecido procedimiento específico en este Reglamento o en la Ley de la Judicatura, deberá presentarse ante el Tribunal de Circuito de Apelaciones dentro del término de treinta (30) días del archivo en autos de copia de la notificación de la sentencia.
Como la Ley de la Judicatura de 1994 no estableció, de manera expresa, un procedimiento específico sobre la revi-sión de una sentencia del Tribunal de Primera Instancia proveniente del nivel administrativo, este Tribunal suplió la laguna al aprobar el citado inciso de la Regla 18.
El Art. 1.002 de la Ley de la Judicatura de 1994 reco-noce que “[e]l Tribunal Supremo, a tenor con la Constitu-ción del Estado Libre Asociado de Puerto Rico, podrá apro-bar la reglamentación interna necesaria para la implantación de esta Ley”. 1994 (Parte III) Leyes de Puerto Rico 2800, 2803.
A la vez, este Tribunal entendió, según se expone en el Preámbulo del Reglamento del Tribunal de Circuito de. Apelaciones y, posteriormente, en Farmacias Moscoso, Inc. v. K-mart Corp., supra, que con excepción de los casos en-marcados dentro del Art. 3.002(d) y (e), “[t]odos los demás recursos provenientes de agencias administrativas se con-tinuarán revisando por el Tribunal de Primera Instancia, Sala Superior”. Así se dispuso, igualmente, en la Regla 18 del Reglamento de este propio Tribunal, al expresarse en el Comentario a dicha regla que “[l]a revisión de las decisio-nes de todas las demás agencias administrativas continua-rán tramitándose en el Tribunal Superior de la misma forma y manera que se hacía antes de entrar en vigor la Le/’. El resultado de lo anterior es que se han tenido que *1013mantener funciones apelativas o de revisión judicial en el Tribunal de Primera Instancia para estos casos, cuando el claro propósito de la Ley de la Judicatura de 1994 fue es-tablecer un sistema vertical con un Tribunal de Primera Instancia consolidado, un nivel apelativo intermedio y el Tribunal Supremo como máximo tribunal estatal, según lo dispone la Constitución del Estado Libre Asociado.
En la Exposición de Motivos de la Ley de la Judicatura de 1994 se expresa, en lo pertinente:
A los fines de lograr la pronta consecución de las metas seña-ladas, esta Ley, mediante un enfoque integral, adopta un sis-tema vertical que consiste de un Tribunal de Primera Instancia consolidado, de jurisdicción original con competencia unificada para atender todo tipo de casos y causas; de un tribunal inter-medio apelativo y, del Tribunal Supremo como tribunal de úl-tima instancia. (Enfasis suplido.) 1994 (Parte III) Leyes de Puerto Rico 2800, 2802.
A la luz de las incongruencias señaladas, y reconociendo que las acciones de este Tribunal al aprobar la Regla 18 del Reglamento de este Alto Foro, 4 L.P.R.A. Ap. XXI, y la Re-gla 18(b)(2)(C) del Reglamento del Tribunal de Circuito de Apelaciones, supra, así como al decidir el caso de Farma-cias Moscoso, Inc. v. K-mart Corp., supra, responden a la necesidad de suplir las lagunas existentes en la Ley de la Judicatura de 1994 en esta materia, concurrimos con el resultado de la sentencia en los casos consolidados que aquí atendemos.
Corresponde a la Rama Legislativa examinar y determi-nar si debe o no enmendarse la Ley de la Judicatura de 1994 para resolver interrogantes tales como si el Tribunal de Primera Instancia debe o no ejercer funciones apelati-vas o de revisión judicial en los casos que procedan de agencias administrativas; si debe o no, a la luz del sistema vertical creado por dicha ley, establecerse la apelación o revisión judicial de casos procedentes de las agencias ad-ministrativas por el Tribunal de Circuito de Apelaciones; en caso afirmativo, qué remedio debe proveerse para la re-*1014visión por este Alto Foro de las decisiones del Tribunal de Circuito de Apelaciones en estos casos; si amerita o no re-visar el Art. 3.002(d) y (e) de la ley, supra, y si la deroga-ción tácita de la See. 4.7 de la Ley de Procedimiento Admi-nistrativo Uniforme, supra, que acordamos en Farmacias Moscoso, Inc. v. K-mart Corp., supra, requiere o no un re-examen de dicha disposición, así como de otras disposicio-nes de la Ley Núm. 170, supra.
Por las razones antes expuestas, concurrimos con el re-sultado de la sentencia en estos casos.